Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/426,295 application filed on May 30, 2019.  Claims 1-13 are pending.  Claims 1-5 are examined, on the merits, in this Office action.  The examined claims are directed to a method.	
Election/Restrictions
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant elected Group I, claims 1-5 and timely traversed the restriction (election) requirement in the reply filed on September 14, 2022.
Answer to Arguments
The election traversal is on the grounds that there would not be a serious search and/or examination burden if restriction were not required since “all claims recite a nanocomposite polymer and they are not so dissimilar that it would be overly burdensome to search for the subject matter of these claims together.”  
This is not found persuasive because the allegation relies on the unsupported assumption that the search and examination of each invention would be coextensive.  While there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical since the invention are drawn to different types of methods (i.e., a method making the polymer beads versus two different methods of using either the polymer beads or polymer materials) with each method requiring different manipulative steps.  As such, the groups require different search and examination strategies and the prior and non-prior art issues and references applicable to each group can be different.  The inventions may have also acquired a separate status in the art since removing contaminants from a contaminated water stream could be significantly different from coating a surface of a filter which could be significantly different from preparing nanocomposite polymer beads via mixing or sonicating.
Some of the additional burden relates to subject matter that is not common to the groups, the additional claims, and preparing a related Office action.  This includes the manipulative steps of the different method claims.  
Therefore, based on the additional work involved in searching and examining all the distinct inventions together, restriction of the distinct inventions is clearly proper.  According to the MPEP, the reasons above, including the separate classification and status in the art, and the different potential fields of search, present a sufficient showing of a serious or undue burden if restriction were not required.  See MPEP 808.02.
For at least the above-stated reasons, the restriction requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 6-13 are withdrawn as directed to non-elected inventions.
Specification
The disclosure is objected to because of the following informalities: In [0044], the phrase “coagulant agent,” rather than “coagulating agent.”  
The title of the invention is the same or similar to an existing publication or patent and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.  In addition, the title suggests a product whereas all claims are drawn to a method.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specific steps or order of the steps outlined in claims 1 and 4 are not clear from Applicant’s specification.  For example, in [0042]-[0044], there is no mention of mixing or sonicating the one or more polymers in an acid and dissolving the nanoparticles in an acid or basic solution before combining polymer mixture and nanoparticle solution.  It appears the acid or base is added as a coagulant or cross-linker at the end to form the polymer beads ([0046]).  Later, in Example  2, [0050], the polymers are mixed in acid then possibly followed by a base.  The nanoparticles are dissolved in acid, then followed by sonication for dispersion, then the polymer mixture and nanoparticle solution are combined.  Thus, it may be unclear to one of ordinary skill in the art, from a review of the specification alone, that the claimed steps would achieve the desired nanocomposite polymer beads. 
Appropriate correction is required.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  The conjunctive ‘and’ appears to be missing before the last step of claims 1 and 4.
Claims 1 and 4 state: “Nanocomposite polymer beads, prepared by the method comprising . . .”  Since these are independent claims, the use of the definite article “the” in this context seems improper.  Alternately, the claims could recite “a method of preparing nanocomposite polymer beads, the method comprising. . .”
Claims 2, 3 and 5 depend on claims 1 and 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., (Simple method for preparation of chitosan/poly(acrylic acid) blending hydrogel beads and adsorption of copper(II) from aqueous solutions. Chemical Engineering Journal, 2010. 165(1): p. 240-249) in view of Rodrigues et al. (US20130240437) and Pradeep et al. (US20130240439).
Regarding claims 1, 3 and 4, Dai et al. (Dai) discloses polymer beads, prepared by a method comprising: 
mixing or sonicating one or more polymers in an acid or basic solution to produce a polymer mixture, 
wherein the one or more polymers comprise natural biopolymers and co-polymers ( p. 241, 1st col., where chitosan, a natural biopolymer and poly(acrylic acid) or HCl are combined or mixed); 
stirring or sonicating the polymer mixture until a homogenous mixture is produced (p. 241, 242, where HCl or NaOH are coagulants); and
adding the homogeneous mixture dropwise into a coagulating agent to produce the nanocomposite polymer beads (p. 242, 2nd col., where HCl or NaOH are coagulating agents). 
Therefore, Dai discloses the claimed invention, except
dissolving nanoparticles in the acid or basic solution with mixing or sonication to produce a nanoparticle solution, 
wherein the nanoparticles are carbon or metal oxides or nanohybrids of carbon and metal oxide nanoparticles; and 
adding the nanoparticle solution to the polymer mixture to produce a nanoparticle polymer mixture.
Rodrigues et al. (Rodrigues) discloses a membrane filter modified by a polymer-carbon based nanomaterial nanocomposite, where the nanocomposite is homogenously deposited on the surface of the membrane and is intended to significantly enhance the performance of filtration, separation and remediation of a broad variety of chemicals, heavy metal ions, organic matters, and living organisms (Abstract).  Polymeric materials, such as but not limited to poly-N-vinyl carbazole (PVK), are combined with (1) graphene (G) and/or graphene-like materials based nanomaterials and (2) graphene oxide (GO) chemically modified with a chelating agent such as but not limited to EDTA (Id.).  Nanomaterials, which include nanoparticles, have become attractive as adsorbent materials because they have much larger surface areas than bulk particles. Moreover, some nanomaterials can be functionalized with various chemical groups to increase their affinity for target compounds ([0007]).  The advantage of chemically combining certain polymers with nanoparticles is that these polymer carbon-based nanocomposites display both antibacterial and chelating properties, which allow for the simultaneous removal of chemicals, heavy metals, organic matters, and living organisms ([0037]).  
Although Rodrigues does not specifically mention nanoparticles, this is known to be a useful subset of nanomaterial. 
Also, Pradeep et al. (Pradeep) discloses a nanocomposite comprising reduced graphene oxide (RGO) and at least one of a metal and an oxide of the metal, where the nanocomposite may be applied as an adsorbent or may be included in an adsorbent comprising the nanocomposite bound to silica by using chitosan (Abstract).  A filtering device comprising the nanocomposite and/or the adsorbent is also disclosed.  Also disclosed is a filter device comprising the nanocomposite and methods for producing the nanocomposites, adsorbents, and filtering devices (Id.).  One can incorporate chitosan and metal oxides into the nanocomposite such that the nanocomposite will include a natural biopolymer and a carbon or metal oxide ([0049], [0050], [0068]).  The nanocomposites can comprise a uniform or substantially uniform composition and can be any shape and size desirable for the intended application ([0066]).  The nanoparticles or nanocomposite are mixed in acid and stirred to produce a homogeneous mixture ([0077]).  
Since it is known that nanoparticles have much larger surface area compared to bulk particles, and compounds and nanoparticles, such as carbon, possess good adsorbent characteristics, and one can functionalize some nanoparticles to increase their affinity for target compounds, and because the combination of certain natural biopolymers, such as chitosan, with certain nanoparticles, such as metal oxides are known to be effective in water purification, at the time of the effective filing of the claimed invention, one of ordinary skill in the art would have found it obvious to include appropriately functionalized nanoparticles in a composite intended for water purification, where it would be reasonable to add such nanoparticles to the polymer mixture after first creating a nanoparticle solution by first dissolving and mixing or sonicating the nanoparticles in a stabilizing acid before mixing or sonicating, or by following a protocol similar to the creation of the original polymer mixture (Rodrigues, [0070], Dai, p. 241), then adding the nanoparticle solution to the polymer mixture to thereby create a nanoparticle polymer mixture that is stirred, homogenized and added to the coagulating agent for creation of nanocomposite polymer beads.
Additional Disclosures Included: Claim 4: Claim 4 is an independent method claim but includes many of the same or similar elements as recited in claim 1, except claim 4 employs a crosslinking reagent rather than a coagulating agent in the final step and has less sonicating options.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claim 4, Dai, Rodrigues and Pradeep combined discloses or suggests nanocomposite polymer beads, prepared by the method comprising: 
mixing one or more polymers in an acid or basic solution to produce a polymer mixture, 
wherein the one or more polymers comprise natural biopolymers and co-polymers (claim 1 analysis); 
dissolving nanoparticles in an acid or basic solution with mixing to produce a nanoparticle solution), 
wherein the nanoparticles are carbon or metal oxides or nanohybrids of carbon and metal oxide nanoparticles (claim 1 analysis); 
adding the nanoparticle solution to the polymer mixture to produce a nanoparticle polymer mixture (claim 1 analysis);
stirring or sonicating the nanoparticle polymer mixture until a homogenous mixture is produced (claim 1 analysis); and
mixing the homogenous mixture to a crosslinking reagent allowing formation of the nanocomposite polymer beads (Dai, Abstract, Introduction, pp. 241, 242).
Additional Disclosures Included: Claim 3: The coagulating agent is an alkaline solution (Dai, p. 241, 1st and 2nd cols.).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al., (Simple method for preparation of chitosan/poly(acrylic acid) blending hydrogel beads and adsorption of copper(II) from aqueous solutions. Chemical Engineering Journal, 2010. 165(1): p. 240-249) in view of Rodrigues et al. (US20130240437) and Pradeep et al. (US20130240439), further in view of Anisha et al. (Chitosan–hyaluronic acid-nano silver composite sponges, International J. of Biological Macromolecules, pp. 310-20, 9-20-2013).
Regarding claims 2 and 5, Dai, Rodrigues and Pradeep combined discloses or suggests the method of claim 1, except further comprising freeze drying the nanocomposite polymer beads to form spongy nanocomposites.
Anisha et al. (Anisha) is a research article discussing the development of an antimicrobial sponge composed of chitosan, hyaluronic acid (HA) and nano silver (nAg) as a wound dressing for diabetic foot ulcers, where nanocomposite sponges are prepared by homogenous mixing of chitosan, HA and nAg followed by freeze drying to obtain a flexible and porous structure (Abstract).  Therefore, freeze drying creates a spongy nanocomposite.  Nano silver is a broad spectrum antimicrobial agent and acts via multiple mechanisms of action against microbes which will significantly reduce the chance of developing resistance (p. 310, 2nd col.).  Chitosan is a cationic biopolymer composed that is biocompatible and biodegradable (Id.).  These compounds are also used in water and wastewater purification.


Therefore, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to free dry the nanocomposite to improve its porosity and structural integrity.
Additional Disclosure Included: Claim 5: The method further comprises freeze drying the nanocomposite polymer beads to form spongy nanocomposites (claim 2 analysis). 
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571) 270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web)).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779